                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

MICHAEL D. BELL,                                 )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )              No. 1:19CV117 HEA
                                                 )
PATRICIA BRECKENRIDGE,                           )
                                                 )
               Defendant.                        )

                            OPINION, MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff’s motion to proceed in forma pauperis.

Plaintiff, a prisoner, has filed at least three previous cases that were dismissed as frivolous,

malicious, or for failure to state a claim. 1 Under 28 U.S.C. § 1915(g), therefore, the Court may

not grant the motion unless plaintiff “is under imminent danger of serious physical injury.”

       After carefully reviewing the complaint, the Court finds no allegations that show plaintiff

is in imminent danger of serious physical injury. As a result, the Court will deny the motion and

dismiss this action without prejudice to refiling as a fully-paid complaint.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma

pauperis [ECF No. 2] is DENIED.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice.




1
  Bell v. Hargroves, et al.; No. 1:11-CV-104-SNLJ (E.D. Mo. filed Jul. 8, 2011); Bell v.
Mississippi Cty. 33rd Jud. Cir., et al., No. 1:08-CV-136-LMB (E.D. Mo. filed Nov. 10, 2008);
Bell v. Mississippi Cty. Detention Ctr., et al., No. 1:08-CV-110-RWS (E.D. Mo. filed Aug. 4,
2008).
A separate Order of Dismissal shall accompany this Memorandum and Order.

Dated this 16th day of August, 2019.




                                             HENRY EDWARD AUTREY
                                           UNITED STATES DISTRICT JUDGE




                                       2
